          Case 2:18-cr-00389-GAM Document 68 Filed 09/15/21 Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                              :
                                                      :               CRIMINAL ACTION
                               v.                     :               No. 18-389
                                                      :
NICOLAS ISRAEL RODRIGUEZ                              :


McHUGH, J.                                                                   September 15, 2021

                                        MEMORANDUM



        Defendant Nicolas Israel Rodriguez stands charged as a felon in possession of a firearm

and with various drug offenses. He was arrested during the course of a traffic stop and moves to

suppress the evidence gathered at the scene. Two hearings were held at which the Government

presented testimony from officers involved in Defendant’s arrest. Having considered that

testimony and the arguments of counsel, I am persuaded that the officers had a lawful basis on

which to stop the vehicle in which Mr. Rodriguez was riding, and legitimate concerns for their

safety justifying their request that he step out of the vehicle. At that point, given Defendant’s

behavior, a pat down was warranted, which was not accomplished because he fled. The officers’

conduct did not go beyond what the Fourth Amendment permits in such circumstances, and the

motion to suppress will therefore be denied.

   I.      Relevant facts

        Three officers testified: Ricky Williams, Jonathan Sweeney, and Anthony Mergeoitti. I

found their testimony to be credible and find the following facts. On Thursday, March 1, 2018,

Mr. Rodriguez was a passenger in a vehicle traveling westbound on the 2800 block of Tasker

Street in Philadelphia, an area described by police as “high crime” with significant gun and gang

                                                 1
             Case 2:18-cr-00389-GAM Document 68 Filed 09/15/21 Page 2 of 8




violence. At approximately 8:39 p.m., Philadelphia Police Officers Ricky Williams and

Jonathan Sweeney, who were on routine patrol, observed that a vehicle had significantly tinted

windows, and ran a license plate check. Although the license plate check returned no negative

information, the officers nonetheless initiated a traffic stop based on their belief that the window

tinting was excessive and in violation of Pennsylvania law.

          After pulling the vehicle over, the officers observed movement inside the vehicle,

including some rocking of the vehicle consistent with vigorous movement, but the window

tinting prevented a clear view beyond silhouettes, despite the use of lights on the patrol vehicle.

The officers testified that the combination of this movement, the area in which they were

patrolling, and their inability to clearly see inside the vehicle raised concern that the occupants

may have been armed. The officers approached, one on each side of the vehicle, and more than

once ordered the occupants to lower their windows. Even after the driver and front seat

passenger complied, Mr. Rodriguez, seated in the rear, only lowered his window far enough for

officers to see him from the shoulders up and, according to Officer Williams, he lowered his

hands to his lap two or three times despite being ordered to keep his hands visible and on the

headrest in front of him.

          The officers next ordered all occupants from the vehicle. Mr. Rodriguez, despite being

ordered to keep his hands on the trunk, continued to put his hands down. Officer Sweeney

observed Defendant reaching toward his right pocket and drew his service revolver. Officer

Williams attempted to grab Mr. Rodriguez’s hands, when Mr. Rodriguez spun away, almost

elbowing the officer, and attempted to flee. Officer Williams eventually threw Mr. Rodriguez to

the ground, and Mr. Rodriguez hit his head on a car. 1 Mr. Rodriguez was subdued with help



1
    According to Officer Sweeney, it was a vehicle in motion.

                                                      2
            Case 2:18-cr-00389-GAM Document 68 Filed 09/15/21 Page 3 of 8




from Officer Sweeney, who handcuffed him. Sometime during this sequence of events, the

patrol officers called for backup. One of the responding Officers, Anthony Mergeoitti, walked

Mr. Rodriguez to a patrol car and, in accordance with standard procedure before placing a

suspect in a vehicle, searched him, finding a handgun in his right sweatshirt pocket, as well as

suspected heroin and marijuana. During that search, Mr. Rodriguez stated “[t]hose guys have

nothing to do with this. This is all me.” N.T. May 19, 2021, p. 36.

          The driver and other passenger were released and given a verbal warning regarding the

excessive window tinting. Mr. Rodriguez was arrested and charged with possession of heroin,

fentanyl, acetyl fentanyl, and cocaine, in violation of 21 U.S.C. § 841(a)(1),(b)(1)(C), possession

of a firearm by a felon, in violation of 18 U.S.C. § 922(g)(1), and possession of a firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1).

    II.       Fourth Amendment Analysis

          The defense is correct that the protections of the Fourth Amendment “extend to brief

investigatory stops of persons or vehicles that fall short of traditional arrest.” United States v.

Arvizu, 534 U.S. 266, 273 (2002); see also Terry v. Ohio, 392 U.S. 1, 9 (1968) (finding that the

Fourth Amendment guarantee of “personal security belongs as much to the citizen on the streets

of our cities as to the homeowner closeted in his study[.]”). But nothing the officers did here

violated Defendant’s Fourth Amendment rights.

          A. Justification for the Initial Traffic Stop

          For a traffic stop to be justified under the Fourth Amendment, a police officer must have

“at least [an] articulable and reasonable suspicion that. . . either the vehicle or an occupant is. . .

subject to seizure for violation of law[.]” Delaware v. Prouse, 440 U.S. 648, 663 (1979). While

“‘reasonable suspicion’ is a less demanding standard than probable cause and requires a showing



                                                     3
          Case 2:18-cr-00389-GAM Document 68 Filed 09/15/21 Page 4 of 8




considerably less than preponderance of the evidence” it is still necessary that an officer have “at

least a minimal level of objective justification for making the stop.” Illinois v. Wardlow, 528

U.S. 119, 123 (2000).

        Critically, the Third Circuit has recognized that the Supreme Court established a “bright-

line rule that any technical violation of a traffic code legitimizes a stop, even if the stop is merely

pretext for the investigation of some other crime.” United States v. Mosley, 454 F.3d 249, 252

(3d Cir. 2006) (citing Whren v. United States, 517 U.S. 806) (emphasis added). Therefore, in a

traffic stop, the focus is not on an officer’s actual motivation, rather, it is an objective standard

where “an officer's Fourth Amendment burden of production is to (1) identify the ordinance or

statute that he believed had been violated, and (2) provide specific, articulable facts that support

an objective determination of whether any officer could have possessed reasonable suspicion of

the alleged infraction.” United States v. Delfin-Colina, 464 F.3d 392, 399 (3d Cir. 2006)

(emphasis added). It is not necessary that the ultimate charge be related to the basis for the

initial stop for it to be considered reasonable. Id. at 398.

        Because “any technical violation of the traffic code legitimizes a stop,” even admittedly

pretextual stops following very minor violations have been accepted by courts as justified.

Mosley, 454 F.3d at 252. See, e.g., Whren, 517 U.S. at 808, 819 (finding a pretextual stop to be

justified after a driver waited at a stop sign for “an unusually long time” then suddenly turned

without signaling); United States v. Delfin-Colina, 464 F.3d at 400 (stating that a necklace

hanging from the rearview mirror provided sufficient justification for a stop). In United States v.

Ushery, 526 F. Supp. 2d 497, 501-02 (M.D. Pa. 2007), an officer’s decision to stop a vehicle for

allegedly excessive window tinting was considered lawful because the officer’s suspicions were

based on years of experience, despite the fact that no citation nor even a warning was ultimately



                                                   4
          Case 2:18-cr-00389-GAM Document 68 Filed 09/15/21 Page 5 of 8




issued for the violation. “[A] reasonable belief that window tint violates traffic regulations will

justify a stop regardless of whether a window tint violation is ultimately found to exist or

whether the driver is cited for it.” Id at 501. 2

        Here, as in Delfin-Colina, Officer Williams identified the statute he believed was

violated, and articulated the basis for a violation, excessively tinted windows. As in Ushery,

although the driver of the vehicle was not ultimately cited for allegedly excessive window

tinting, this fact does not render the stop unjustified where the officers, based on their years of

experience, contend that they reasonably believed the window tinting violated the statute. Like

the officers’ decision to pull the vehicle over in Hall, although it was dark and more challenging

to ascertain for certain whether the windows were sufficiently tinted to constitute a violation, the

officers were permitted to proceed based on “probabilities” rather than “hard certainties” that the

vehicle Mr. Rodriguez was traveling in had illegally tinted windows. Finally, as in Delfin-Colina

and Whren, even if the decision to stop the vehicle was a “mere pretext” to investigate other

suspected crimes, this would not render the stop invalid when it was grounded in suspected

statutory violations and specifically articulated facts.

        B, Legality of the attempted pat down of Mr. Rodriquez

        A “warrantless search is presumptively unreasonable, and the burden is on the

government to establish . . . that circumstances justified acting without a warrant.” Ushery, 526

F.Supp.2d at 502 (citing Vale v. Louisiana, 399 U.S. 30, 34 (1970)). However, because “traffic

stops may be dangerous encounters” for police officers, and because “the fact that there is more

than one occupant of [a] vehicle increases the possible sources of harm to the officer [,]” once


2
 In a non-precedential opinion, United States v. Hall, 270 F. App’x 123, 126 (3d Cir. 2008) a panel of the
Third Circuit held that even a stop during dark pre-dawn hours was justified, because “reasonable
suspicion analysis does not ‘deal with hard certainties, but with probabilities.’” (quoting United States v.
Cortez, 449 U.S. 411, 418 (1981)).
                                                     5
            Case 2:18-cr-00389-GAM Document 68 Filed 09/15/21 Page 6 of 8




police have initiated a lawful traffic stop, they “may order passengers to get out of the car

pending completion of the stop” without violating the Fourth Amendment. Maryland v. Wilson,

519 U.S. 408, 413-15 (1997).

          Once occupants are out of the vehicle an “officer [is] justified in conducting a limited

search for weapons once he ha[s] reasonably concluded that the person whom he had

legitimately stopped might be armed and presently dangerous.” Pennsylvania v. Mimms, 434

U.S. 106, 111 (1977); see also Wilson, 519 U.S. at 410 (extending the rule of Mimms to vehicle

passengers in addition to drivers). It is true that “there must be a narrowly drawn authority to

permit [such a] search . . . for the protection of the police officer[.]” Terry, 392 U.S. at 26. The

question is whether there are “specific and articulable facts which, taken together with rational

inferences from those facts, reasonably warrant the intrusion.” Id. at 21. The court must “look at

the ‘totality of the circumstances’ of each case to see whether the detaining officer has a

‘particularized and objective basis’” for their suspicion. Arvizu, 534 U.S. at 273 (quoting Cortez,

449 U.S. at 417-18). At the same time, the Third Circuit has recognized that “[c]ourts give

considerable deference to police officers' determinations of reasonable suspicion[.]” Mosley, 454

F.3d at 252.

          In United States v. Moorefield, the “articulable facts” deemed sufficient for officers to

fear for their safety included a vehicle passenger’s “furtive hand movements and refusal to obey

the officers’ orders” while raising and lowering his hands multiple times. 111 F.3d 10, 14 (3d

Cir. 1997). In Hall, a non-precedential panel of the Circuit held that police were warranted in

ordering a driver to exit a vehicle after initiating a traffic stop for excessive window tinting,

where they had observed a “bulge” in his waistband which turned out to be a gun. 270 F. App’x

at 125.



                                                    6
          Case 2:18-cr-00389-GAM Document 68 Filed 09/15/21 Page 7 of 8




       Similar to the officers in Hall and Moorefield, the officers who stopped Mr. Rodriguez

provided several “specific and articulable facts” which caused them to fear for their safety and to

suspect Mr. Rodriguez may have been armed, including, (1) an inability to see clearly into the

vehicle due to excessive window tinting; (2) significant movement inside the vehicle after it was

pulled over; (3) Rodriguez leaving his window partially rolled up so that officers could not see

below his shoulders; (4) Rodriguez’s non-compliance with officers’ commands to keep his hands

visible, repeatedly dropping his hands to his lap while in the vehicle; and (5) Rodriguez

continuing to drop his hands toward his pockets after being ordered from the car.

       In fact, a pat-down never occurred, as the Defendant fled before it could be

accomplished, but it was certainly reasonable for the officers to have ordered him out of the car

where he could be clearly observed, and equally reasonable for them to proceed with a limited

search. And it was indisputably reasonable to secure him with handcuffs after the struggle with

Officer Williams.

   In that regard, the defense seeks to attach significance to the fact that the weapon was not

discovered until after Mr. Rodriquez was handcuffed and about to be placed in a patrol car. But

the Third Circuit has specifically recognized the risk to police even from handcuffed suspects,

observing that “handcuffs are not fail-safe,” with the result that the test for reasonableness

“remains a lenient standard.” United States v. Shakir, 616 F.3d 315, 320-21 (3d Cir. 2010). In

that regard, context is important, as Officer Mergeoitti testified that he was following

Department protocol in conducting the search before placing a suspect in a police vehicle.




                                                  7
            Case 2:18-cr-00389-GAM Document 68 Filed 09/15/21 Page 8 of 8




   III.      Conclusion

          On the record before me, based upon the credible testimony of the arresting officers, no

Fourth Amendment violation occurred. The motion will therefore be denied.



                                                              _s/Gerald Austin McHugh__
                                                              United States District Judge




                                                  8
